Name: Council Regulation (EEC) No 1925/87 of 2 July 1987 fixing the guide price for flax seed for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 3.7.87 Official Journal of the European Communities No L 183/23 COUNCIL REGULATION (EEC) No 1925/87 of 2 July 1987 fixing the guide price for flax seed for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 (2) thereof, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for flax seed (x), as last amended by Regulation (EEC) No 1071 /77 (2), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the guide price for flax seed is fixed every year, account has to be taken both of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the first subparagraph of Article 1 ( 1 ) of Regu ­ lation (EEC) No 569/76 provides more specifically that this price shall be fixed at a level which is fair to producers , account being taken of the supply requirements of the Community ; whereas to this end a balanced relationship should be maintained between this price and the price of other oil seeds ; Whereas , pursuant to Article 68 of the Act of Accession, a price level differing from that of the common prices has been applied in Spain ; whereas, pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of seeds harvested in the Community; whereas the quality laid down for the 1987/88 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year, the guide price for flax seed shall be : (a) 47,77 ECU/ 100 kilograms for Spain ; (b) 55,41 ECU/ 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall relate to seed :  in bulk, of sound and fair merchantable quality, and  with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 9 % and 38 % respectively. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (') OJ No L 67 , 15 . 3 . 1976 , p . 29 . O OJ No L 129, 17 . 5 . 1977 , p . 7 . O OJ No C 89, 3 . 4 . 1987 , p . 33 . (4 ) OJ No C 156 , 15 . 6 . 1987 . O OJ No C 150 , 9 . 6 . 1987 , p . 8 .